United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3085
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Anthony James Smith,                     * Northern District of Iowa.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: June 6, 2007
                                 Filed: June 22, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Anthony James Smith appeals the within-advisory-Guidelines-range sentence
of 324 months in prison and 4 years of supervised release that the district court1
imposed at resentencing after this court remanded the case in light of United States v.
Booker, 543 U.S. 220 (2005). His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and has moved to withdraw, and Smith has filed a
pro se supplemental brief. For the reasons discussed below, we affirm.



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       With or without the presumption of reasonableness that attaches to a sentence
within the advisory Guidelines range, Smith has not shown that the district court based
the sentence on an improper or irrelevant factor or failed to consider a relevant factor
under 18 U.S.C. § 3553(a). See United States v. Lincoln, 413 F.3d 716, 717-18 (8th
Cir.), cert. denied, 126 S. Ct. 840 (2005).

       After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), as well as considering Smith’s pro se supplemental brief, we conclude that
there are no non-frivolous issues for appeal. Accordingly, we affirm the judgment of
the district court, and we grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-